Citation Nr: 0945529	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disorders.

2.  Entitlement to an initial compensable evaluation for left 
varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from October 1952 to October 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 (left varicocele) and May 2005 
(bilateral leg disorders) rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

For purposes of clarification, the Board observes that the 
Veteran's January 2005 statement was interpreted by the RO as 
an increased rating claim.  The Board observes that it could 
also have been construed as a timely Notice of Disagreement 
with the initial rating action of November 2004 granting 
service connection for left varicocele, and believes that 
this is the more preferable interpretation in the interest of 
fairness to the Veteran.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from diagnosed left or right leg disorders 
that are related to active duty service.

2.  The evidence does not show that the Veteran's left 
varicocele residuals are manifested by intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
bilateral leg disorders have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial compensable rating for the 
left varicocele have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Codes 7599-7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claim in a letter dated in March 2005 wherein the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case.  
However, as will be discussed below, the Board finds that the 
evidence of record does not support granting the service 
connection claim on appeal.  In light of this denial, no 
effective date or disability rating will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant in proceeding with the issuance of 
a final decision of the service connection claim adjudicated 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

With respect to the claim for left varicocele, this arises 
from the Veteran's disagreement with the initial disability 
rating following the grant of service connection for this 
condition.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records.  The file also 
contains statements and arguments provided by the Veteran and 
his representative.  The Veteran has questioned whether 
treatment records from the VA outpatient clinic in 
Huntsville, Alabama had been obtained and considered for the 
file.  These records are on file and have been considered.

A VA examination was conducted in 2005 to address the 
threshold issue of identifying/diagnosing a current clinical 
disability of the legs, and assessing the manifestations 
associated with the Veteran's service connected left 
varicocele.  The Veteran's representative maintains that the 
2005 examination was inadequate because the claims file was 
not available or reviewed.  However, the Board finds that the 
2005 examination was adequate and that a second VA 
examination/opinion is necessary in this case.  

With respect to the service connection claim, there is no 
duty on the part of VA to provide another medical 
examination, because as was the case in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the currently claimed disorder.  The 
Veteran has not provided such evidence in conjunction with 
the claim on appeal, as will be further explained herein.  
Here as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran has a current clinical diagnosis of any leg 
disorder or that any such claimed disorder is etiologically 
related to service or a service-connected disorder.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion as to 
the claims on appeal.  Id.

With respect to the increased rating claim, the current 
medical evidence, in particular, the 2005 VA examination 
contains sufficient clinical findings to permit the Board to 
adequately adjudicate and rate the claim on appeal.  In 
addition, to the extent that historical information and 
reports of current manifestations and symptomatology were 
made by the Veteran upon that examination, the Court has held 
that VA can not reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  In 
this case, there is no indication that the history and 
symptoms reported by the Veteran upon VA examination of 2005 
are in any way inaccurate or incomplete, or that the 
examiner's overall picture of the Veteran's disability would 
have been enhanced in any way with the benefit of the review 
of the claims folder.  As such, the Board concludes that the 
2005 VA examination report was not inadequate and that no 
additional development is warranted.

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
available additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Service Connection

The Veteran's STRs reflect that upon enlistment examinations 
conducted in August and October 1952, clinical evaluation of 
the lower extremities was normal.  In May 1955, the Veteran 
was hospitalized for approximately 2 weeks due to swelling of 
the scrotum, assessed as varicose veins of the left scrotum, 
cause undetermined.  There was no indication of any 
involvement of the legs.  The STRs are otherwise negative for 
any injury, treatment or diagnosis relating to the legs.  An 
October 1956 discharge examination report reveals that 
clinical evaluation of the lower extremities was normal.  The 
Veteran acknowledged having leg cramping, which was further 
explained as cramps in the legs during childhood, none since.

The file contains VA medical records dated in 2004.  The 
entries reflect that the Veteran received monthly refills of 
pain medication and reflect that a right knee medial meniscus 
tear was identified in August 2004.  However, the records do 
not reveal any treatment for or diagnosis of bilateral leg 
disorders.  

A VA examination was conducted in March 2005.  The Veteran 
reported having occasional pain along the left inguinal area 
with prolonged walking.  Physical examination revealed normal 
gait with no assistive devices.  Proximal inguinal pain was 
diagnosed, muscular in origin.  The examiner noted that the 
Veteran stated that pain increased when he did any walking, 
but did not limit him in any way or require the use of 
medication.  The examiner observed that on examination, the 
hips were normal without any evidence of arthritic 
complaints, flare-ups or limitation of motion upon repetitive 
testing. 

Analysis

The Veteran maintains that service connection is warranted 
for leg disorders, explaining that while serving in Korea, he 
handled 55 gallon drums of oil, straining himself.  He also 
reports that as he has gotten older, the service-connected 
left varicocele is causing leg pain, increasing with age.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a disorder of 
either leg; i.e., a clinical disability of the legs has not 
been diagnosed at any time post-service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for bilateral leg disorders was filed in 
January 2005; there was no evidence of a clinical 
disability/diagnosis of a left or right leg on file at that 
time (resolved or unresolved) nor has such been presented at 
any time subsequently since the claims have been pending.  
(In this regard, the Board notes that the Veteran does not 
allege that the right knee meniscal tear identified in August 
2004 should be service-connected or is in any way related to 
the immediate claim for leg disorders).  

To the extent that the Veteran currently has leg pain, this 
in and of itself is not a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Significantly, to clarify 
matters, a VA examination was conducted in March 2005 at 
which time no clinical leg disability was diagnosed.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed leg disability, Hickson element 
(1) therefore has not been met, and the Veteran's claim fails 
on this basis alone.  See Brammer, supra; see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (noting that service 
connection may not be granted unless a current disability 
exists).

The Board reiterates that it does not doubt that the Veteran 
currently experiences pain in both legs.  However, the 
medical evidence of record simply does not show any pathology 
underlying the claimed leg pain.  Accordingly, as there is no 
evidence of a current disability, and no evidence of a nexus, 
the preponderance of the evidence is against the claims and 
service connection for claimed disorder of the left and right 
legs must be denied.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initial Compensable Rating

The Veteran filed his original service connection claim for a 
left testicle condition in April 2004.  In a rating action 
dated in November 2004, service connection was established 
for left varicocele, for which a noncompensable evaluation 
was assigned, effective from April 2004.

The grant was based on findings made upon STRs which revealed 
that the Veteran was hospitalized for treatment of varicose 
veins of the left scrotum in May 1955.  Also considered were 
VA records dated from June to August 2004 reflecting that the 
Veteran's on-going medical problems included benign 
hypertrophy of the prostate without urinary obstruction, but 
negative for any recurrence or residuals related to 
varicocele of the left scrotum.  

Upon VA examination conducted in March 2005, the Veteran 
denied any further recurrence of left testicular fullness, 
since being treated in service.  He denied having any 
secondary complications after service, except for occasional 
pain along the left inguinal area with prolonged walking.  He 
denied having any sexual dysfunction or urinary 
complications.  Physical examination revealed normal 
bilateral distended testicles.  There were no masses, and no 
tenderness or edema.  There was no tenderness along the 
inguinal canals or pelvis.  A diagnosis of left inguinal 
hernia, since resolved, not causing any significant sequela, 
was made.  

Analysis

The Veteran contends that an initial compensable evaluation 
is warranted for left varicocele.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 4.3 
(any doubt regarding the extent of the disability is to be 
resolved in the Veteran's favor).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran is presently assigned a noncompensable evaluation 
for left varicocele pursuant to Diagnostic Code 7120.  A 
varicocele is a "condition manifested by abnormal dilation of 
the veins of the spermatic cord, [which results] in impaired 
drainage of blood into the spermatic cord veins when the 
patient assumes the upright position."  Nici v. Brown, 9 Vet. 
App. 494, 495 (1996) (citing Stedman's Medical Dictionary 
1907 (26th ed. 1995)).

Under code 7102, used for the evaluation of varicose veins, a 
noncompensable disability rating is warranted for 
asymptomatic varicose veins that are palpable or visible.  
The next higher rating of 10 percent is warranted where the 
evidence demonstrates intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  

Here, the Board finds that the presently assigned 
noncompensable rating is appropriate for the Veteran's left 
varicocele.  At the March 2005 VA examination, the Veteran's 
genitourinary examination was essentially normal.  No 
varicocele of the left scrotum was identified, there was no 
indication of tenderness or edema, and essentially no other 
symptoms of the varicocele were noted.  The Veteran did 
report having occasional pain in the left inguinal area upon 
prolonged walking; however, compression hosiery or elevation 
was not mentioned in conjunction with relieving symptoms.  VA 
records dated in 2004 were essentially negative for any 
indication of varicocele or any residuals thereof.  As such, 
the Board cannot find that a rating of 10 percent under DC 
7120 is warranted for the Veteran's condition.

The Board has considered the application of other diagnostic 
codes to determine whether the Veteran may be entitled to a 
higher rating under a different code, but finds that none 
apply.  For example, DC 7518 applies to a stricture of the 
urethra, DC 7519 applies to a fistula of the urethra, DC 7520 
pertains to the removal of half or more of the penis, DC 7521 
applies to removal of the glans, DC 7522 pertains to the 
deformity of the penis with loss of erectile power, DC 7523 
applies to the complete atrophy of the testis, and DC 7524 
applies to removal of one or both testes.  None of these 
conditions have been raised by the medical evidence discussed 
above.  The March 2005 VA examiner, for example, found the 
Veteran had a normal penis and testes.  These findings do not 
support a higher rating under any other diagnostic code.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left varicocele does not warrant a compensable 
rating.  While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's 
disability has not warranted a compensable rating at any 
point in the appeal period.  For all of these reasons, the 
veteran's claim must be denied.

Extraschedular Consideration

In denying the claim for an initial compensable rating for 
left varicocele, the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a claimant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the claimant's 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the claimant's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the claimant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that treatment of 
the service-connected left varicocele has required frequent 
hospitalizations.  Indeed, it does not appear from the record 
that the Veteran has been hospitalized at all for that 
disability since 1955, while in service.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the disability itself markedly 
impacted his ability to perform work.  Moreover, there is no 
credible evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  See 
Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996).


ORDER

An initial compensable disability rating for the veteran's 
left varicocele is denied.

Service connection for bilateral leg disorders is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


